                Case 20-10343-LSS              Doc 2540         Filed 04/06/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

BOY SCOUTS OF AMERICA AND                                         Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                  Jointly Administered
                                    Debtors.
                                                                  Re: Docket No. 2255


      CERTIFICATION OF NO OBJECTION REGARDING FIRST MONTHLY
     APPLICATION OF ROCK CREEK ADVISORS LLC, PENSION FINANCIAL
   ADVISORS TO THE TORT CLAIMANTS’ COMMITTEE, FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
          FROM NOVEMBER 20, 2020 THROUGH DECEMBER 31, 2020
                        (NO ORDER REQUIRED)

                  The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the First Monthly Application of Rock Creek

Advisors LLC, Pension Financial Advisors to the Tort Claimants’ Committee, for Allowance of

Compensation and Reimbursement of Expenses for the Period from November 20, 2020 through

December 31, 2020 (the “Application”) filed on February 23, 2021 [Docket No. 2255]. The

undersigned further certifies that the Court’s docket in this case has been reviewed and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to

the notice of Application, objections to the Application were to be filed and served no later than

March 9, 2021 at 4:00 p.m. prevailing Eastern Time.

                  Informal comments to the Application were received from the United States

Trustee. The informal comments have been resolved by agreement of the parties to adjust and



1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



DOCS_DE:233418.1 85353/002
                Case 20-10343-LSS       Doc 2540     Filed 04/06/21      Page 2 of 2




reduce Rock Creek Advisors LLC’s (“Rock Creek”) fees by $3,075.00 in connection with the

Application.

                 Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for

Official Committee Members and (II) Granting Related Relief [Docket No. 341] entered on April

6, 2020, the Debtors are authorized to pay Rock Creek $52,984.00 which represents 80% of the

fees ($69,305.00 less $3,075.00) and $0.00 which represents 100% of the expenses requested in

the Application, for the period from November 20, 2020 through December 31, 2020, upon the

filing of this Certification and without the need for entry of a Court order approving the

Application.

Dated: April 6, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James E. O’Neill
                                              James I. Stang (CA Bar No. 94435)
                                              Robert B. Orgel (CA Bar No. 10187)
                                              James E. O’Neill (DE Bar No. 4042)
                                              John W. Lucas (CA Bar No.271038)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: jstang@pszjlaw.com
                                                     rorgel@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jlucas@pszjlaw.com

                                              Counsel for the Tort Claimants’ Committee




                                                 2
DOCS_DE:233418.1 85353/002
